DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 105 and 115 are objected to because “the identification” (two occurrences in each cited claim) lacks antecedent basis.
Claims 113 and 123 are objected to because the limitation “real-time feedback associated with the effectiveness of therapeutic neuromodulation treatment” lacks antecedent basis. Amendment of the term “effectiveness” to “efficacy” is required which derives antecedent basis from claims 105 and 115, on which each of claims 113 and 123 indirectly depend. 
Correction is required to provide proper antecedent basis for each limitation in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 105-113 & 115-123 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
Claim 105 recites “at least one of: the identification and location of target and non- target anatomical structures at the one or more target sites prior to therapeutic modulation; the identification and location of target and non-target neural structures at the one or more target sites prior to therapeutic modulation; real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target anatomic and/or neural structures during therapeutic neuromodulation; and feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more anatomic and/or neural structures after therapeutic neuromodulation” in lines 2-9, which renders the claim indefinite because it is unclear if the applicant is requiring only the identification and location of target and non-target anatomical structures at the one or more target sites prior to therapeutic modulation; or requiring only the identification and location of target and non-target neural structures at the one or more target sites prior to therapeutic modulation; or requiring only real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target anatomic and/or neural structures during therapeutic neuromodulation; or requiring only feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more anatomic and/or neural structures after therapeutic neuromodulation – or if the applicant is (1) requiring only the identification and location of target and non-target anatomical structures at the one or more target sites prior to therapeutic modulation; or (2) requiring only the identification and location of target and non-target neural structures at the one or more target sites prior to therapeutic modulation; or (3) requiring only real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target anatomic and/or or if the applicant is requiring at least (1), (2), or (3) AND feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more anatomic and/or neural structures after therapeutic neuromodulation.
Claim 115 is also rejected for reciting the same and/or limitations outlined in the rejection above.
Claims 106-113 & 116-123 are also rejected due to their dependency on either claim 105 or 115 in light of the rejection above.
Claim 111 recites the limitations “wherein at least some of the elements of the end effector are configured to deliver energy based on the neuromodulation pattern at a level sufficient to therapeutically modulate one or more nerves associated with the locations of the target neural and/or target anatomical structures while avoiding locations of the non-target neural and/or target anatomical structures”, in lines , which renders the claim indefinite because it is unclear how energy can be delivered based on the neuromodulation pattern at a level sufficient to therapeutically modulate one or more nerves associated with the locations of the target neural and/or target anatomical structures while avoiding locations of the target anatomical structures.
Claim 121 is also rejected for reciting the same and/or limitations outlined in the rejection above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 104-123 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (US20150202003, hereafter “Wolf”)
Regarding claims 104 and 114, Wolf teaches a system for treating a condition within a nasal cavity of a patient and corresponding method ([Abstract] advancing a treatment delivery portion of a treatment device into a nostril of the patient), the system comprising: 
a device comprising an end effector configured to deliver energy to a target site ([0011] the treatment delivery may involve delivering energy to the mucosal tissue in the upper airway, see end effector 32 in FIG. 6) and sense one or more properties of the target site ([0017] the device includes sensors to monitor tissue properties such as impedance and resistance); and 
a console unit operably associated with the device and configured to receive data from the device associated with the one or more properties of the target site and process data to provide information to an operator related to the target site ([0089]-[0090] console/display 36 in FIG. 6 displays information to a clinician during treatment including feedback information from sensors within the device and/or within the treatment element which provides selected parameters of treatment including time, power level, temperature, electric impedance, electric current, depth of treatment and/or other selectable parameters).
And claim 14 also requires the following limitations also taught by Wolf advancing the 
receiving information* related to the target site from the system during use of the system to delivery energy to the target site ([0089] the display is provided for displaying information to a clinician during treatment including quantitative information describing the energy being delivered to the treatment element located at the target site).
*the limitation has been interpreted in the alternative, requiring only receiving information related to the target site from the system prior to use of the system to delivery energy to the target site, or requiring only receiving information related to the target site from the system during use of the system to delivery energy to the target site, or requiring only receiving information related to the target site from the system after use of the system to delivery energy to the target site.
Regarding claims 105 and 115, Wolf teaches wherein the console unit is configured to provide information associated with at least one* of: feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more** anatomic and/or neural structures during therapeutic neuromodulation ([0090] the display includes feedback information from sensors within the device, ([0188] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties impedance and temperature, once a particular tissue temperature threshold is reached, a sensors send a feedback signal to a power generator to shut down or decrease power delivered to a treatment device).
*The claim has been interpreted in the alternative, requiring only the identification and location of target and non- target anatomical structures at the one or more target sites prior to therapeutic modulation; or requiring only the identification and location of target and non-target neural structures at the one or more target sites prior to therapeutic modulation; or requiring only real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target anatomic and/or neural structures during therapeutic neuromodulation; or requiring only feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more anatomic and/or neural structures after therapeutic neuromodulation.
Regarding claims 106 and 116, Wolf teaches wherein the end effector comprises a plurality of elements and a subset of the plurality of elements are configured to deliver non-therapeutic stimulating energy to tissue at the one or more target sites at a frequency for locating at least one* of target anatomical structures ([0162]-[0163] the clinician may perform tests during navigation by activating one or more pairs of the electrodes 352 to determine based on measured results if proper contact  with the desired target been made or has not been made, as the measured results of the presence or absence of an energy pathway made between one or more pairs of electrodes, additionally one or more measured electrical parameters such as impedance, voltage, current, etc. at the target site is determined to be within a desired range to indicate contact with the proper anatomical target, so that once the correct target is determined, the clinician may activate the electrodes to deliver therapy to the target tissue at the treatment site, [0099] RF electrodes may be positioned adjacent to and in contact with a targeted tissue region. The RF electrodes may then be activated at some/locating frequency, and by controlling a spacing between electrodes, RF electrodes may then be activated at the specific frequency may be controlled for the specific target). The activation of one or more pairs of electrodes 352 in the cited tests corresponds to the claimed non-therapeutic energy stimulus.
*the limitation has been interpreted in the alternative, requiring only a frequency for locating target neural structures, or requiring only a frequency for locating non-target neural structures, or requiring only a frequency for locating target anatomical structures, or requiring only a frequency for locating non-target anatomical structures.
Regarding claim 107 and 117, Wolf teaches wherein a subset of the plurality of elements of the end effector are configured to sense properties ([0096] portions of the treatment element 32 are inert and do not deliver energy to the tissue) of at least one* of the target anatomical structures ([0188], [0190] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature during treatment to provide feedback to a user, e.g. if a particular tissue temperature threshold is reached, sensors may provide a warning signal when a particular tissue temperature or impedance is reached, thereby determining a desired effect has been achieved, which will inform a physician decrease power delivery to a treatment device or so send the feedback signal to a physician in order for the physician to make treatment adjustments), and non-target anatomical structures in response to the non-therapeutic stimulating energy ([0188] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance in any suitable tissue or multiple, including non-tissues, such as but not limited to mucosa, cartilage, dermis, epidermis and other types of body soft tissue).
*the limitation has been interpreted in the alternative, requiring a subset of the plurality of elements of the end effector are configured to only sense properties of the target neural structures, or requiring a subset of the plurality of elements of the end effector are configured to only sense properties of non-target neural structures, or requiring a subset of the plurality of elements of the end effector are configured to only sense properties of target anatomical structures, or requiring a subset of the plurality of elements of the end effector are configured to only sense properties of non-target anatomical structures in response to the non-therapeutic stimulating energy.
Regarding claims 108 and 118, Wolf teaches wherein the properties comprise at least one* of bioelectric properties and thermal properties ([0188] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature).
*the limitation has been interpreted in the alternative requiring only that the properties comprise physiological properties, or requiring only that the properties comprise bioelectric properties, and or requiring only that the properties comprise thermal properties.
Regarding claims 109 and 119, Wolf teaches wherein the bioelectric properties comprises at least one* of resistance ([0092] the device includes resistance sensors configured to detect treatment variables or other control parameters at the targeted regions of a nasal passageway).
*the limitation has been interpreted in the alternative, requiring only the bioelectric properties comprising complex impedance, or requiring only the bioelectric properties comprising resistance, or requiring only the bioelectric properties comprising reactance, or requiring only the bioelectric properties comprising capacitance, or requiring only the bioelectric properties comprising inductance, or requiring only the bioelectric properties comprising permittivity, or requiring only the bioelectric properties comprising conductivity, or requiring only the bioelectric properties comprising nerve firing voltage, or requiring only the bioelectric properties comprising nerve firing current, or requiring only the bioelectric properties comprising depolarization, or requiring only the bioelectric properties comprising hyperpolarization, or requiring only the bioelectric properties comprising magnetic field, or requiring only the bioelectric properties comprising induced electromotive force.
Regarding claims 110 and 120, Wolf teaches wherein the console unit is configured* to detect locations of at least one** of the target anatomical structures, and control the delivery of therapeutic energy from the end effector in neuromodulation pattern based on the locations of at least one*** of the target anatomical structures ([0162]-[0163] the clinician may perform tests during navigation by activating one or more pairs of the electrodes 352 to determine based on measured results if proper contact  with the desired target been made or has not been made, as the measured results of the presence or absence of an energy pathway made between one or more pairs of electrodes, additionally one or more measured electrical parameters such as impedance, voltage, current, etc. at the target site is determined to be within a desired range to indicate contact with the proper anatomical target, so that once the correct target is determined, the clinician may activate the electrodes to deliver therapy to the target tissue at the treatment site, [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue [0027] and delivering the treatment comprises simultaneously mechanically altering the mucosal tissue and delivering energy to the at least one tissue, which includes delivering the treatment comprises modifying/modulating the at least one nerve tissue). Detecting contact at a target location as cited necessitates detecting location as claimed and the modified/modulated treatment energy for treatment of nerve tissue cited constitutes a neuromodulation pattern as claimed.
*the limitation has been interpreted in the alternative, requiring the console to only detect locations… or requiring the console only to map locations…
**the limitation has been interpreted in the alternative, requiring the console to only detect or only to map locations of the target neural structures, or requiring the console to only detect or only to map locations of non-target neural structures, or requiring the console to only detect or only to map locations of target anatomical structures, or requiring the console to only detect or only to map locations of non-target anatomical structures
***the limitation has been interpreted in the alternative, requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of the target neural structures, or requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of non-target neural structures, or requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of target anatomical structures, or requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of non-target anatomical structures.
Regarding claims 111 and 121, Wolf teaches wherein at least some of the elements of the end effector are configured to deliver energy based on the neuromodulation pattern at a level sufficient to therapeutically modulate one or more nerves associated with the locations* of the target neural structures while avoiding locations** of the non-target neural structures ([0099] RF electrodes may be positioned adjacent to/ non-target neural structures and in contact with a targeted tissue region/ the target neural structures. The RF electrodes may then be activated at some/locating frequency and power level therapeutically effective duration and by controlling a 
*the limitation has been interpreted in the alternative, requiring the energy being delivered be based on the neuromodulation pattern at a level sufficient to therapeutically modulate one or more nerves associated with the locations* of only the target neural structures, or requiring the energy being delivered be based on the neuromodulation pattern at a level sufficient to therapeutically modulate one or more nerves associated with the locations* of only the target neural structures.
**the limitation has been interpreted in the alternative, requiring avoiding locations** of the only non-target neural structures, or requiring avoiding locations** of the only target anatomical structures.
Regarding claims 112 and 122, Wolf teaches wherein the console unit comprises a controller configured to selectively control energy output from elements of the end effector ([0096] treatment element 32 is configured to deliver energy at only selective locations on the 
Regarding claims 113 and 123, Wolf teaches wherein the controller is configured to adjust energy output from elements of the end effector based, at least in part, on the real-time feedback associated with the effectiveness of therapeutic neuromodulation on the one* or more target neural structures during therapeutic neuromodulation thereof ([0188], [0190] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature during treatment to provide feedback to a user, e.g. if a particular tissue temperature threshold is reached, sensors may provide a warning signal when a particular tissue temperature or impedance is reached, thereby determining a desired effect has been achieved, which will inform a physician decrease power delivery to a treatment device or so send the feedback signal to a physician in order for the physician to make treatment adjustments [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue [0027] and delivering the treatment comprises simultaneously mechanically altering the mucosal tissue and delivering energy to the at least one tissue, which includes delivering the treatment comprises modifying/modulating the at least one nerve tissue). When the user adjusts based on the feedback via the input controls 38, as in [0091], 
*the limitation has been interpreted in the alternative, requiring the real-time feedback associated with the effectiveness of therapeutic neuromodulation of only the one or more target anatomic structures during therapeutic neuromodulation, or requiring the real-time feedback associated with the effectiveness of therapeutic neuromodulation of only the one or more target neural structures during therapeutic neuromodulation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793